DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kollu et al. (US Publication No. 20160094662).

As to claims 1, 11, and 16, Kollu teaches a method, One or more non-transitory computer readable storage media encoded with instructions, and an apparatus comprising: a network interface configured to obtain or provide network communications; and one or more processors coupled to the network interface (fig. 2, fig. 3), wherein the one or more processors are configured to: configure a first mapping of a first cellular network connection to a first local access network group (fig. 2, fig. 3, and pp0032, a first WAN connection (e.g., an LTE connection) mapped to a first SSID of the softAP computing device's LAN); configure a second mapping of a second cellular network connection to a second local access network group (fig. 2, fig. 3, and pp0032, second WAN connection (e.g., a GSM connection) mapped to a second SSID of the LAN); determine whether a user device is authorized to use the first cellular network connection or the second cellular network connection (fig. 2, fig. 3, and pp0032, allowing client choice of either fast, expensive Internet access via a first WAN connection (e.g., an LTE connection) mapped to a first SSID of the softAP computing device's LAN, or slow, cheap access to the Internet via a second WAN connection (e.g., a GSM connection) mapped to a second SSID of the LAN, and fig. 10A-B); if the user device is authorized to use the first cellular network connection, associate, for the user device, a first user device identifier with the first local access network group (fig. 2, fig. 3, pp0032, a first WAN connection (e.g., an LTE connection) mapped to a first SSID, pp0072, each of the WAN connections may be linked to a different Public IP address, and fig. 10A-B); and if the user device is authorized to use the second cellular network connection, associate, for the user device, a second user device identifier with the second local access network group (fig. 2, fig. 3, pp0032, second WAN connection (e.g., a GSM connection) mapped to a second SSID, pp0072, each of the WAN connections may be linked to a different Public IP address, and fig. 10A-B).  
As to claims 2, 12, and 17, Kollu teaches wherein the one or more processors are further configured to: obtain network traffic from the user device (fig. 2, fig. 3, pp0032, allowing client devices connected to the softAP computing device to exchange data with wide area networks); determine whether the user device is associated with the first local access network group or the second local access network group (fig. 2, fig. 3, and pp0032, allowing client choice of either fast, expensive Internet access via a first WAN connection (e.g., an LTE connection) mapped to a first SSID of the softAP computing device's LAN, or slow, cheap access to the Internet via a second WAN connection (e.g., a GSM connection) mapped to a second SSID of the LAN, and fig. 10A-B); based on the user device being associated with the first local access network group, provide the network traffic over the first cellular network connection (fig. 2, fig. 3, and pp0032, allowing client devices to conduct data calls simultaneously on multiple subscriptions merely by choosing different ways to connect to the softAP computing device's LAN. With different LAN connections (e.g., different SSIDs) associated with subscriptions of different RATs); and based on the user device being associated with the second local access network group, provide the network traffic over the second cellular network connection (fig. 2, fig. 3, and pp0032, allowing client devices to conduct data calls simultaneously on multiple subscriptions merely by choosing different ways to connect to the softAP computing device's LAN. With different LAN connections (e.g., different SSIDs) associated with subscriptions of different RATs).  
As to claims 3, 13, and 18, Kollu teaches wherein the one or more processors are further configured to: if it is determined that the user device is not authorized to use the first cellular network connection or the second cellular network connection (fig. 10B, #1024): associate, for the user device, a third user device identifier with a local access network; obtain network traffic from the user device; and provide the network traffic over the local access network (fig. 2, fig. 3, fig. 7, pp0007,  re-route the data based on the monitored bandwidth availability of the another of the plurality of WAN connections, transmitting the data traffic received from the client device to the another of the plurality of WAN connections using the updated common IP address, and pp0102).  
As to claims 4, 14, and 19, Kollu teaches wherein the one or more processors are further configured to: obtain local access network credentials from the user device (fig. 3, pp0033, pp0035, customers log-in); determine whether the local access network credentials are associated with the first local access network group or the second local access network group (fig. 3, pp0033, pp0035, customers log-in for free access or for paid fast access); if the local access network credentials are associated with the first local access network group, determine that the user device is attempting to use the first cellular network connection (fig. 3, pp0033, pp0035, customers log-in for free access or for paid fast access); and if the local access network credentials are associated with the second local access network group, determine that the user device is attempting to use the second cellular network connection (fig. 3, pp0033, pp0035, customers log-in for free access or for paid fast access).  
As to claims 5, 15, and 20, Kollu teaches wherein the one or more processors are further configured to: determine that the user device is attempting to use a given cellular network connection of the first cellular network connection or the second cellular network connection (fig. 3, fig. 10A-B, pp0072, establish an LTE cellular network connection on a first radio chain associated with an LTE subscription (and SIM) and a GSM cellular network connection on a second radio chain associated with a GSM subscription (and SIM). Such establishment operations may include conventional signaling with base stations and other components of wide area networks in order to initiate active connections capable of supporting data transfers); determine whether the given cellular network connection has already been established (fig. 10A-B); if the given cellular network connection has not already been established (fig. 5, WAN out of service), initiate a cellular authentication procedure for the user device (fig. 5, pp0042, receive indication to regain service,  the softAP computing device may bring up the backhaul on that once again active subscription and modify the policy to again route packets from client devices connected to the associated LAN connection through the originally-assigned subscription); and if the given cellular network connection has already been established, bypass the cellular authentication procedure for the user device (fig. 3, fig. 10A-B, pp0072, establish an LTE cellular network connection on a first radio chain associated with an LTE subscription (and SIM) and a GSM cellular network connection on a second radio chain associated with a GSM subscription (and SIM). Such establishment operations may include conventional signaling with base stations and other components of wide area networks in order to initiate active connections capable of supporting data transfers).
As to claim 9, Kollu teaches wherein: configuring the first mapping includes configuring the first mapping on a subscriber identification module profile (fig. 2, 204, subscriptions, pp0033); and configuring the second mapping includes configuring the second mapping on the subscriber identification module profile (fig. 2, 204, subscriptions, and Abstract, non-transitory process-readable storage media for mapping different local area network (LAN) connections to different data subscriptions).  
As to claim 10, Kollu teaches wherein: configuring the first mapping includes configuring the first mapping on a first subscriber identification module profile (fig. 2, 204, subscriptions, pp0033); and configuring the second mapping includes configuring the second mapping on a second subscriber identification module profile (fig. 2, 204, subscriptions, pp0033).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollu et al. (US Publication No. 20160094662) in view of Santos et al. (US Publication No. 20100106966).

As to claim 6, Kollu teaches further comprising: if the given cellular network connection has not already been established (fig. 5, WAN out of service, and regain service). However, fails to explicitly teach the concept to obtaining, from a cellular network, a request for cellular credentials corresponding to the given cellular network connection in accordance with the cellular authentication procedure; providing the request for the cellular credentials to the user device; obtaining the cellular credentials from the user device; and providing the cellular credentials to the cellular network.  
In an analogous field of endeavor, Santos teaches obtaining, from a [wireless] network, a request for [wireless] credentials corresponding to the given [wireless] network connection in accordance with the [wireless] authentication procedure (fig. 1, pp0032, the WLAN 10 may request authentication information from the wireless device 20. The wireless device 20 may provide its digital certificate to the WLAN 10 to confirm the identity of the wireless device 20. The WLAN 10 can then connect with the central server 40 and authenticate the digital certificate); providing the request for the [wireless]credentials to the user device (fig. 1, pp0032, the WLAN 10 may request authentication information from the wireless device 20. The wireless device 20 may provide its digital certificate to the WLAN 10 to confirm the identity of the wireless device 20. The WLAN 10 can then connect with the central server 40 and authenticate the digital certificate); obtaining the [wireless] credentials from the user device; and providing the [wireless] credentials to the [wireless] network (fig. 1, pp0032, the WLAN 10 may request authentication information from the wireless device 20. The wireless device 20 may provide its digital certificate to the WLAN 10 to confirm the identity of the wireless device 20. The WLAN 10 can then connect with the central server 40 and authenticate the digital certificate). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Kollu with the teachings of Santos to achieve the goal of efficiently and reliably allowing registration of network identifiers of wireless networks to authenticate wireless networks and wireless devices (Santos, pp0002).
As to claim 7, Kollu teaches further comprising: if the given cellular network connection has not already been established (fig. 5, WAN out of service, and regain service). However, fails to explicitly teach the concept to obtaining, from a cellular network, a request for cellular credentials corresponding to the given cellular network connection in accordance with the cellular authentication procedure; and providing the cellular credentials to the cellular network.  
In an analogous field of endeavor, Santos teaches obtaining, from a [wireless] network, a request for [wireless] credentials corresponding to the given [wireless] network connection in accordance with the [wireless] authentication procedure (fig. 1, pp0032, the WLAN 10 may request authentication information from the wireless device 20. The wireless device 20 may provide its digital certificate to the WLAN 10 to confirm the identity of the wireless device 20. The WLAN 10 can then connect with the central server 40 and authenticate the digital certificate); determining that the [wireless] credentials are locally stored (fig. 1, #15, pp0007, a wireless device establishes a connection with an access point of the WLAN, but the wireless device is prevented from further accessing network resources until it has been authenticated. This authentication is performed by the wireless device transmitting identity information to the access point); determining that the [wireless] credentials are locally stored; and providing the [wireless] credentials to the [wireless] network (fig. 1, pp0032, the WLAN 10 may request authentication information from the wireless device 20. The wireless device 20 may provide its digital certificate to the WLAN 10 to confirm the identity of the wireless device 20. The WLAN 10 can then connect with the central server 40 and authenticate the digital certificate). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Kollu with the teachings of Santos to achieve the goal of efficiently and reliably allowing registration of network identifiers of wireless networks to authenticate wireless networks and wireless devices (Santos, pp0002).
As to claim 8, Kollu teaches further comprising: if the given cellular network connection has not already been established (fig. 5, WAN out of service, and regain service), and the concept of user identifiers associated with a given local access network group of the first local access network group or the second local access network group (fig. 2, fig. 3, pp0032, a first WAN connection (e.g., an LTE connection) mapped to a first SSID, pp0072, second WAN connection (e.g., a GSM connection) mapped to a second SSID, each of the WAN connections may be linked to a different Public IP address, and fig. 10A-B). However, fails to explicitly teach the concept to obtaining an indication of a pool of user device identifiers.  
In an analogous field of endeavor, Santos teaches to obtaining an indication of a pool of user device identifiers (fig. 1, #15, pp0007, a wireless device establishes a connection with an access point of the WLAN, but the wireless device is prevented from further accessing network resources until it has been authenticated. This authentication is performed by the wireless device transmitting identity information to the access point, and pp0004). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Kollu with the teachings of Santos to achieve the goal of efficiently and reliably allowing registration of network identifiers of wireless networks to authenticate wireless networks and wireless devices (Santos, pp0002).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645